Exhibit 10.2

 

Picture 1 [qtrx20190630ex1024cae61002.jpg]

 

Revised May 31, 2019

 

John Fry

 

 

Dear John:

 

Quanterix Corporation (the “Company”) is pleased to offer you the full-time
position of General Counsel and Corporate Secretary, reporting to me, pending
Board approval. Your effective date of hire will be June 10, 2019. We are
excited about the prospect of you joining our team.

 

Salary:  The Company will pay you a salary at an annual rate of $340,000, paid
at a bi-weekly rate of $13,076.92 (subject to periodic review and adjustment at
the discretion of the Company).

 

Bonus:  You will be eligible to receive an annual performance bonus. The Company
will target the bonus at up to 50% of your annual base salary earnings. The
actual bonus percentage is discretionary and will be subject to your achievement
of the metrics and goals established by and agreed to with Kevin Hrusovsky. The
bonus also will be subject to your employment for the full period covered by the
bonus, approval by and adjustment at the discretion of the Company and Company’s
Board of Directors, and the terms of any applicable bonus plan. You must be
actively employed by Quanterix on the date the bonus is paid to receive a
performance bonus.

 

Benefits:  You will be eligible to participate in the employee benefits and
insurance programs generally made available to its full-time employees,
including medical insurance, dental insurance, 401K Plan and match, ESPP,
Flexible Spending Account, term life insurance, and short and long term
disability insurance. Details of these benefits programs, including mandatory
employee contributions, will be made available to you when you start. You also
will be eligible to receive paid vacation time. You will be eligible for up to
20 days of paid vacation per year, which shall accrue on a prorated basis. Other
provisions of the Company’s vacation policy are set forth in the policy itself.

 





Picture 2 [qtrx20190630ex1024cae61001.jpg]




 

Stock Options & RSUs:   You will be eligible to participate in the Company’s
stock option program, subject to approval by the Compensation Committee. We will
recommend to the Compensation Committee to approve that you be granted a new
hire award of 22,502 Restricted Stock Units (“RSUs”) and an option to purchase
51,177 shares (“Options”) of the Company’s common stock at the stock’s fair
market value on the later of (i) approval by the compensation committee or (ii)
your effective date of employment. The RSUs and Options will vest over four
years, with 25% vesting on the first anniversary of your start date, and the
remaining vesting ratably on a monthly basis over the next three
years.  Notwithstanding the foregoing, in the event of the Company’s
consummation of a Sale Event (as defined below) within the first eighteen (18)
months after your effective date of employment and while you remain employed by
the Company, then: (1) you immediately will vest in fifty percent (50%) of any
unvested outstanding portion of the RSUs and Options (with any such vesting, as
stated below, pursuant to the terms and conditions of the Quanterix 2017
Employee, Director and Consultant Equity Incentive Plan and any associated
agreement required to be entered into by you and the Company), and (2) any
remaining unvested RSUs and Options (after giving effect to the aforementioned
vesting acceleration) will vest on the original vesting schedule applicable to
the RSUs and Options, with the vesting amounts to be reduced and pro-rated to
reflect the above-described acceleration.

 

You will also be eligible to receive an annual equity grant subject to approval
by the Compensation Committee and in the same manner as the awards provided to
other senior executive officers of the Company. The Company will target a grant
date fair value of the annual equity awards of up to $600,000 based upon Black
Scholes Value. The actual value of the awards will be discretionary and will be
subject to your achievement of the metrics and goals established by and agreed
to with Kevin Hrusovsky.

 

Your eligibility for equity awards will be governed by the Quanterix 2017
Employee, Director and Consultant Equity Incentive Plan and any associated
agreement required to be entered into by you and the Company.

 

At-Will Employment; Accrued Obligations; Severance.

 

Your employment is “at will,” meaning you or the Company may terminate it at any
time for any or no reason. In the event of the termination of your employment
for any reason, the Company shall pay you the “Accrued Obligations,” defined as
(1) your base salary through the date of termination, (2) an amount equal to the
value of your accrued unused vacation days, and (3) the amount of any expenses
properly incurred by you on behalf of the Company prior to any such termination
and not yet reimbursed. In addition, in the event the Company terminates your
employment without Cause or you resign for Good Reason (both as defined below),
the Company shall provide you with the following termination benefits (the
“Termination Benefits”):

 










 

(i)continuation of your base salary for a period of six (6) months after the
date of termination at the salary rate then in effect (“Salary Continuation
Payments”) (solely for purposes of Section 409A of the Internal Revenue Code of
1986, as amended, each Salary Continuation Payment is considered a separate
payment).  RSU’s and Options that otherwise would have vested during this
severance period will vest and will not be forfeited;

 

(ii)continuation of group health plan benefits to the extent authorized by and
consistent with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), with the
cost of the regular premium for such benefits shared in the same relative
proportion by the Company and you as in effect on the date of termination until
the earlier of (i) six (6) months from the termination date; or (ii) the date
you become eligible for health benefits through another employer or otherwise
become ineligible for COBRA (“Health Benefits Continuation Payments”).
Notwithstanding the above, if the Company determines in its sole discretion that
it cannot provide the foregoing Health Benefits Continuation Payments without
potentially violating applicable law (including but not limited to the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), the Company shall in lieu thereof provide to
you a taxable monthly payment in an amount equal to the Company’s portion of the
monthly COBRA premium (as described above) that you would be required to  pay to
continue your group health coverage in effect on the date of your termination
(which amount shall be based on the premium for the first month of COBRA
coverage), which payments shall be made on the last day of each month regardless
of whether you elect COBRA continuation coverage and shall end on the earlier of
(y) the date upon which you obtain other employment; or (z) the last day of the
sixth (6th) calendar month following your termination date;

 

(iii)if the date of termination occurs within the twelve (12) month period
immediately following a Sale Event (such a termination a “Sale Event
Termination”), then your Salary Continuation Payments and Health Benefits
Continuation Payments shall continue for a period of twelve (12) months after
the date of termination (such 12 month continuation period to be in lieu of, and
not in addition to, the 6-month period referenced in (i) and (ii) above); and

 

(iv)if a Sale Event Termination occurs after the first eighteen (18) months
after your effective date of employment, you will receive additional vesting of
all outstanding equity awards held by you (including the Options and RSUs) equal
to an amount that would have vested during the twelve (12) month Salary
Continuation Payments period.

 

Notwithstanding anything to the contrary in this agreement, you shall not be
entitled to any Termination Benefits unless you first (i) enter into, do not
revoke, and comply with










 

the terms of a separation agreement in a form acceptable to the Company, which
shall include a general release in favor of the Company and related persons and
entities (the “Release”); (ii) resign from any and all positions, including,
without implication of limitation, as a director, trustee, and officer, that you
then hold with the Company and any affiliate of the Company; (iii) comply with
the terms of your Non-Competition, Non-Solicitation, Confidentiality and
Assignment Agreement; and (iv) return all Company property and comply with any
instructions related to deleting and purging duplicates of such Company
property. The Salary Continuation Payments shall commence within 60 days after
the date of termination and shall be made on the Company’s regular payroll
dates; provided, however, that if the 60-day period begins in one calendar year
and ends in a second calendar year, the Salary Continuation Payments shall begin
to be paid in the second calendar year. In the event you miss a regular payroll
period between the date of termination and first Salary Continuation Payment,
the first Salary Continuation Payment shall include a “catch up” payment.

 

For purposes of this section:

 

“Cause” means the occurrence of any of the following (and, if applicable, that
the Company has complied with the Cause Process (hereinafter defined) following
the occurrence of a circumstance subject to the Cause Process): (i) theft,
fraud, embezzlement, misappropriation of assets or property of the Company; (ii)
dishonesty, gross negligence, misconduct, neglect of duties, or breach of
fiduciary duty to the Company; (iii) violation of federal or state securities
laws; (iv) breach of an employment, consulting or other agreement with the
Company; (v) the conviction of a felony, or any crime involving moral turpitude,
including a plea of guilty or nolo contendere; or (vi) continued non-performance
or unsatisfactory performance of your responsibilities hereunder. “Cause
Process” means that (1) the Company has reasonably determined in good faith that
a “Cause” condition has occurred; (2) the Company has notified you in writing of
the first occurrence of the Cause condition within 60 days of the first
occurrence of such condition; (3) you are provided a period of 30 days following
such notice (the “Cause Cure Period”) to remedy the condition; (4)
notwithstanding such efforts, the Company reasonably and in good faith
determines at the end of the Cause Cure Period that the Cause condition
continues to exist; and (5) the Company terminates your employment within 30
days after the end of the Cause Cure Period. If you cure the Cause condition
during the Cause Cure Period, Cause shall be deemed not to have occurred. The
Company shall not be required to follow the Cause Process as to those conditions
which it reasonably determines in good faith cannot be cured within the Cause
Cure Period. For the avoidance of doubt, you and the Company acknowledge and
agree that clauses (i), (iii) and (v) cannot be cured, and shall not be subject
to the requirements of the Cause Process.

 










 

“Good Reason” means that you have complied with the “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following actions
undertaken by the Company without your express prior written consent: (i) the
material diminution in your responsibilities, authority and function; (ii) a
material reduction in your base salary, provided, however, that  Good Reason
shall not be deemed to have occurred in the event of a reduction in your
base  salary that is pursuant to a salary reduction program affecting
substantially all of the senior level employees of the Company and that does not
adversely affect you to a greater extent than other similarly situated
employees; (iii) a material change in the geographic location at which you  must
regularly report to work and perform services, except for required travel on the
Company’s business; or (iv) a material breach by the Company of any of its
obligations to you under its agreements with you. “Good Reason Process” means
that (1) you have reasonably determined in good faith that a “Good Reason”
condition has occurred; (2) you have notified the Company in writing of the
first occurrence of the Good Reason condition within 30 days of the first
occurrence of such condition; (3) the Company is provided with a period of 30
days following such notice (the “Cure Period”) to remedy the condition; (4)
notwithstanding such efforts, you reasonably and in good faith determine at the
end of the Cure Period that the Good Reason condition continues to exist; and
(5) you terminate your employment within 30 days after the end of the Cure
Period. If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.

 

“Sale Event” means the consummation of: (i) the sale of all or substantially all
of the assets of the Company and its Subsidiaries on a consolidated basis to an
unrelated person or entity; or (ii) a merger, reorganization or consolidation in
which the outstanding shares of Stock are converted into or exchanged for
securities of the successor entity and the holders of the Company’s outstanding
voting power immediately prior to such transaction do not own at least a
majority of the outstanding voting power of the successor entity immediately
upon completion of such transaction (taking into account only ownership
interests resulting from pre-transaction interests in the Company).

 

Section 280G:

 

Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to you or for your
benefit pursuant to the terms of this Agreement or otherwise (“Covered
Payments”) constitute parachute payments (“Parachute Payments”) within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) and would, but for this Section be subject to the excise tax imposed
under Section 4999 of the Code (or any successor provision thereto)










 

or any similar tax imposed by state or local law or any interest or penalties
with respect to such taxes (collectively, the “Excise Tax”), then prior to
making the Covered Payments, a calculation shall be made comparing (A) the Net
Benefit (as defined below) to you of the Covered Payments after payment of the
Excise Tax to (B) the Net Benefit to you if the Covered Payments are limited to
the extent necessary to avoid being subject to the Excise Tax.  Only if the
amount calculated under (A) above is less than the amount under (B) above will
the Covered Payments be reduced to the minimum extent necessary to ensure that
no portion of the Covered Payments is subject to the Excise Tax (that amount,
the “Reduced Amount”).  “Net Benefit” shall mean the present value of the
Covered Payments net of all federal, state, local, foreign income, employment
and excise taxes.

 

If there is a reduction pursuant to this Agreement, the Covered Payment
reduction contemplated by the preceding paragraph shall be implemented by
determining the “Parachute Payment Ratio” (as defined below) for each “parachute
payment” and then reducing the “parachute payments” in order beginning with the
“parachute payment” with the highest Parachute Payment Ratio.  For “parachute
payments” with the same Parachute Payment Ratio, such “parachute payments” shall
be reduced based on the time of payment of such “parachute payments,” with
amounts having later payment dates being reduced first.  For “parachute
payments” with the same Parachute Payment Ratio and the same time of payment,
such “parachute payments” shall be reduced on a pro rata basis (but not below
zero) prior to reducing “parachute payments” with a lower Parachute Payment
Ratio.  The term “Parachute Payment Ratio” shall mean a fraction the numerator
of which is the value of the applicable “parachute payment” that must be taken
into account by Executive for purposes of Section 4999(a) of the Code, and the
denominator of which is the actual amount to be received by Executive in respect
of the applicable “parachute payment”.  For example, in the case of an equity
grant that is treated as contingent on the change in control because the time at
which the payment is made or the payment vests is accelerated, the denominator
shall be determined by reference to the fair market value of the equity at the
acceleration date, and not in accordance with the methodology for determining
the value of accelerated payments set forth in Treasury Regulation Section
1.280G-1Q/A-24(b) or (c).

Section 409A:

 

Anything in this Employment Agreement to the contrary notwithstanding, if at the
time of your separation from service within the meaning of Section 409A of the
Code, the Company determines that you are a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that you becomes entitled to under this Employment Agreement on
account of your separation from service would be considered deferred
compensation subject to the 20 percent additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
months and one day after your separation from service, or (B) your death. If any
such delayed










 

cash payment is otherwise payable on an installment basis, the first payment
shall include a catch-up payment covering amounts that would otherwise have been
paid during the six-month period but for the application of this provision, and
the balance of the installments shall be payable in accordance with their
original schedule. All in-kind benefits provided and expenses eligible for
reimbursement under this Employment Agreement shall be provided by the Company
or incurred by you during the time periods set forth in this Employment
Agreement. All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred. The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year.
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. To the extent that any payment or benefit
described in this Employment Agreement constitutes “non-qualified deferred
compensation” under Section 409A of the Code, and to the extent that such
payment or benefit is payable upon your termination of employment, then such
payments or benefits shall be payable only upon your “separation from service.”
The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h). The Company and you intend that this Employment
Agreement will be administered in accordance with Section 409A of the Code. To
the extent that any provision of this Employment Agreement is ambiguous as to
its compliance with Section 409A of the Code, the provision shall be read in
such a manner so that all payments hereunder comply with Section 409A of the
Code. The Company makes no representation or warranty and shall have no
liability to you or any other person if any provisions of this Employment
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

 

Representation Regarding Other Obligations:  This offer is conditioned on your
representation that you are not subject to any confidentiality, non-competition
agreement or any other similar type of restriction that may affect your ability
to devote full time and attention to your work at the Company. If you have
entered into any agreement that may restrict your activities on behalf of the
Company, please provide me with a copy of the agreement as soon as possible.

 

Other Terms:  Your employment with the Company shall be on an at-will basis. In
other words, you or the Company may terminate employment for any reason and at
any time, with or without notice. Similarly, the terms of employment outlined in
this letter are subject to change at any time. You also will be required to sign
the Company’s standard “Employee Non-Competition, Non-Solicitation,
Confidentiality and Assignment Agreement” as a condition of your employment. A
copy of that Agreement is enclosed. In addition, as with all employees, our
offer to you is contingent on your submission of










 

satisfactory proof of your identity and your legal authorization to work in the
United States.

 

We are excited about the opportunity to work with you at Quanterix. If you have
any questions about this information, please do not hesitate to call. Otherwise,
please confirm your acceptance of this offer of employment by signing below and
returning a copy to me no later than June 1, 2019.

 

We are confident that with your background and skills, you will have an
immediate positive impact on our organization.

 

Sincerely,

 

 

/s/ Kevin Hrusovsky

 

 

CEO and Executive Chairman

 

 

 

 

 

 

 

 

Offer accepted:

 

 

 

 

 

 

 

 

/s/ John Fry

 

May 31, 2019

John Fry

 

Date

 

 



